DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becke et al. (US 20190075724 A1) cited by applicant.

Regarding independent claim 1, Becke teaches a mower deck hillside adjustment system ((400), Fig.13A), comprising: an angle sensor (62) that measures a roll angle of a mower deck (64) connected to a mower frame (12) (Para. [0116]); a pair of actuators ((90), Fig. 12) extending between the mower frame and a first side and a second side of the mower deck (Fig. 13); and a controller using the measured roll angle to command the pair of actuators to adjust a height of the first side and the second side of the mower deck (Para. [0126] teaches that the angle sensor feeds information to one or more processors (32) of the deck motor controller as the mower travels over uneven terrain, such that the angle and the height of the mower deck is adjusted to ensure a more even cut.)
Regarding claim 2, Becke teaches the mower deck hillside adjustment system of claim 1. Becke further teaches wherein one of the pair of actuators extends between a left side of the mower deck and the mower frame, and the other of the pair of actuators extends between a right side of the mower deck and the mower frame. (Fig. 12)
Regarding claim 4, Becke teaches the mower deck hillside adjustment system of claim 1. Becke further teaches wherein the pair of actuators are electric actuators. (Para. [0121] teaches that the active height control is achieved through powered actuators that lift/raise the mower deck relative to the ground based on sensor feedback. Para. [0132] further teaches that these actuators are electric actuators.)
Regarding independent claim 10, Becke teaches a method for mower deck hillside adjustment, comprising the steps of: detecting and measuring a roll angle of a mower deck; and using a pair of actuators (90), on a left side and a right side of the mower deck (Fig, 12), to adjust the roll angle of the mower deck so that the left side and the right side of the mower deck are at a same height from a ground surface. (Para. [0118])
Regarding claim 12, Becke teaches the method for mower deck hillside adjustment of claim 10. Becke further teaches further comprising a step of using a height of cut setting to adjust the roll angle of the mower deck. (Para. [0126] teaches that the angle and the height of the mower deck are configured to be adjustable to ensure a more even cut regardless of the angle and the contour of the ground surface.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3,5,9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becke as applied to claims 1 and 10 above, and further in view of Bittner et al. (US 10183542 B1).

Regarding claim 3, Becke teaches the mower deck hillside adjustment system of claim 1. Becke further teaches wherein the pair of actuators are hydraulic cylinders. (Becke at Para. [0121] teaches that the active height control is achieved through powered actuators that lift/raise the mower deck relative to the ground based on sensor feedback. Becke at Para. [0132] further teaches that these actuators are hydraulic actuators.) Becke does not explicitly teach that the hydraulic actuators are electro-proportional valves. However, Bittner teaches a suspension system for an agricultural vehicle configured to maintain a substantially constant chassis-to-horizon orientation, wherein the corrective height adjustments are carried out by electronically controlled hydraulic valves via a closed loop Proportional-Integral-Derivative (PID) control system (Bittner at C18, L32-34). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hydraulic cylinders with electro-proportional valves as the actuators in Becke as Bittner at (C14, L46-50) teaches that this configuration allows for a closed loop control system that operates the valves to flow fluid to or from the control volumes to minimize the  error value between target values and measured values.
Regarding claim 5, Becke teaches the mower deck hillside adjustment system of claim 1. Becke does not explicitly teach wherein the angle sensor is an inertial measurement unit. However, Bittner at (C3, L65-C4, L15, Fig. 9A) teaches an inertial measurement unit (IMU) for an agricultural machine. The IMU is configured to detect a chassis-to-horizon angle (i.e. a comparison between left side and right side heights of the agricultural machine, roll value) and communicates the values to a processor that compares an output of the IMU to a threshold. A controller then commands each of the electronically controlled valves (i.e. the hydraulic cylinders) to extend or retract its rod based on the target values to achieve the desired height corrections to maintain a constant chassis-to-horizon orientation. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an inertial measurement unit as the angle sensor in Becke as Bittner teaches that these sensors are known to provide efficient and precise multi-axis angle/position analysis of a vehicle traversing a hillside to provide the appropriate corrective height adjustments. 
Regarding claim 9, Becke teaches the mower deck hillside adjustment system of claim 1. Becke does not explicitly teach wherein the controller uses a look up table to determine the adjustment of each actuator. However, Bittner at (C16, L25-32) teaches that measurements from the IMU are used by the processor for comparison to a look-up table (278), such that if an output of the sensor exceeds a threshold, the processor can apply roll height corrections via the hydraulic cylinder actuators to achieve a desired target. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design the controller to use a look up table to determine the adjustment parameters as taught by Bittner in order to optimize performance time and improve readability by simplifying the calculation process, thereby enabling quick output responses to sensor data. 
Regarding claim 11, Becke teaches the method for mower deck hillside adjustment of claim 10. Becke does not explicitly teach further comprising a step of using a lookup table to determine the adjustment based on the roll angle due to tire squat of a downhill tire. However, Bittner at (C9, L8-22) teaches that the deflection of the tires (45), also known as tire squat, may vary according to different loads/forces on the tire. The varying deflection values may be specified in a look up table such that the suspension control system can account for multiple tire deflection in roll angle determination and adjust the height of the machine accordingly (Bittner at C13, L35-52). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a lookup table to determine the adjustment parameters as taught by Bittner in order to optimize performance time and improve readability by simplifying the calculation process, thereby enabling quick output responses to sensor data. It would have been further obvious to account for tire squat in the determination of the roll angle as one of ordinary skill in the art would know that the tires will experience varying loads, especially when operating on hillsides, and the control system must accurately compensate for this deflection to produce an even cut. 


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becke et al. (US 20190075724 A1) in view of  Bittner et al. (US 10183542 B1).

Regarding independent claim 6, Becke teaches a mower deck hillside adjustment system, comprising: an angle sensor (62) mounted to a mower deck (Para. [0123] teaches the sensor may be mounted to a portion of the mower deck (64)) for measuring an angle of the mower deck relative to a roll axis (Para. [0118] teaches that the sensor that is configured to detect variations in the angle and the contour of the ground surface); and a controller that uses the angle from the sensor to command a left actuator and a right actuator ((90), Fig. 12) to raise or lower a left side of the mower deck and a right side of the mower deck respectively so each side of the mower deck is at a same height from a slope where the mower deck is located. (Para. [0121] teaches that the powered actuators (90) raise/lower the mower deck relative to the ground automatically based on sensor feedback from the sensor. Para. [0126] teaches that information from the angle sensor is fed to one or more processors (32) of the deck motor controller as the mower travels over uneven terrain, such that the angle and the height of the mower deck is adjusted to ensure a more even cut). Becke does not explicitly teach the angle sensor being an inertial measurement unit (IMU), however, Bittner at (C3, L65-C4, L15, Fig. 9A) teaches an inertial measurement unit (IMU) for use with an agricultural machine. The IMU is configured to detect a chassis-to-horizon angle (i.e. a comparison between left side and right side heights of the agricultural machine, roll value) and communicates the values to a processor that compares an output of the IMU to a threshold. A controller then commands each of the electronically controlled valves (i.e. the hydraulic cylinders) to extend or retract its rod based on the target values to achieve the desired height corrections to maintain a constant chassis-to-horizon orientation. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an inertial measurement unit as the angle sensor in Becke as Bittner teaches that these sensors are known to provide efficient and precise multi-axis angle/position analysis of a vehicle traversing a hillside to provide the appropriate corrective height adjustments. 
Regarding claim 7, Becke/Bittner teaches the mower deck hillside adjustment system of claim 6. Becke further teaches wherein the controller also uses a height of cut setting to adjust the mower deck to the slope. (Para. [0126] teaches that the sensor feeds information to the processors of the deck motor controller which adjusts the angle and the height of the mower deck accordingly, thus ensuring a more even cut regardless of the angle and the contour of the ground surface.)
Regarding claim 8, , Becke/Bittner teaches the mower deck hillside adjustment system of claim 6. Becke/Bittner does not explicitly teach further comprising a rear actuator commanded by the controller to raise or lower a rear of the mower deck. However, Bittner does teach similar independent adjustable actuators (164a-d) each disposed at a respective corner of the chassis (20) in order to facilitate precise height control at each end.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate these independently controllable actuators at each end of the mower deck of Becke, as taught by Bittner, in order to facilitate smooth side-to-side and front-to-back height adjustments. It is noted that the use of independent controllable actuators at each end of a mower deck to control was known, as can be seen in evidentiary reference (US 20190150360 A1).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filep et al. (US 20210282326 A1) discloses a control unit that receives inputs from sensors and compares the inputs to a predetermined set of values of slope and, as indicated by the comparison, adjusts the lateral displacement of at least one conveyor. Brown et al. (US 10899342 B1) discloses a stability control system. Matus et al. (US 20200375093 A1) discloses a control system configured to control tilting and lifting of a mowing deck and cutting by the mowing deck. Aoki et al. (US 20200187421 A1) discloses  a tilt detector for detecting a rolling angle of a zero-turn mower. Conrad et al. (US 20200120866 A1) discloses a deck height control system. Aposhian et al. (US 20190150360 A1) discloses an adjustable mower deck. Haun et al. (US 20150296711 A1) discloses a mower deck leveling system. Shaffer et al (US 20080229725 A1) discloses a height adjustment mechanism for a cutting deck. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JULIA C TRAN/Examiner, Art Unit 3671